EXHIBIT 99.1 Press Release Las Vegas Sands Again Reports Record Quarterly Results For the quarter ended September 30, 2013 compared to the quarter ended September 30, 2012: · Net Revenue Increased 31.7% to a Record $3.57 Billion · Consolidated Adjusted Property EBITDA Increased 45.5% to $1.28 Billion · Strong Gaming Volumes in Macao Drove Adjusted Property EBITDA Up 60.8% to a Record $784.3 Million · Adjusted Earnings per Diluted Share Increased 78.3% to $0.82; GAAP Earnings per Diluted Share Increased 81.0% to $0.76 · The Company’s Board of Directors Increased the Planned Common Recurring Dividend to $2.00 per Share ($0.50 per Quarter) for the 2014 Calendar Year, An Increase of 42.9% · The Company Repurchased $299.6 Million of Stock During the Quarter Under its $2.0 Billion Stock Repurchase Program Las Vegas, NV (October 17, 2013) — Las Vegas Sands Corp. (NYSE: LVS) today reported financial results for the quarter ended September 30, 2013. Third Quarter Overview Mr. Sheldon G. Adelson, chairman and chief executive officer, said, “I am extremely pleased to report outstanding quarterly financial results that reflect continued strong growth in revenue, cash flow and earnings per share.The focused and consistent execution of our global growth strategy, which leverages the power of our convention-based Integrated Resort business model, is increasingly being reflected in our financial results.Continued execution of that strategy will extend our position as the global leader in Integrated Resort development and operation. 1 “In Macao, we delivered record financial results, with strong growth and operating momentum reflected in every segment of our business. We welcomed more than sixteen million visits during the quarter to our Macao property portfolio, which delivered a record $784.3 million of adjusted property EBITDA. We remain confident that our market-leading Cotai Strip properties will meaningfully enhance the appeal of Macao and the Cotai Strip to business and leisure travelers and provide an outstanding platform for growth in the years ahead.” The company also generated healthy financial results in Singapore, with solid growth in gaming and non-gaming revenues contributing to a strong financial performance.Rolling Chip volume increased 16.9% to reach $13.79 billion, while adjusted property EBITDA increased 43.3% to reach $373.6 million compared to $260.8 million in the third quarter of 2012, which was negatively impacted by low hold. Mr. Adelson added, “The prudent management of our cash flow, including the ability to increase the return of capital to shareholders while maintaining a strong balance sheet and ample liquidity to invest in future growth opportunities, remains a cornerstone of our strategy.I am therefore extremely pleased to announce that our recurring annual dividend will be increased to $2.00 per share, or $0.50 per quarter, for the 2014 calendar year, an increase of 42.9%.” The company paid a recurring quarterly dividend of $0.35 per common share during the quarter, an increase of 40% compared to the third quarter of 2012. The company also announced that its next recurring quarterly dividend for the fourth quarter of 2013 of $0.35 per common share will be paid on December 31, 2013 to Las Vegas Sands shareholders of record on December 20, 2013. The company repurchased approximately $299.6 million of common stock (4.6 million shares at a weighted average price of $65.18) during the quarter ended September 30, 2013. Company-Wide Operating Results Net revenue for the third quarter of 2013 increased 31.7% to reach $3.57 billion, compared to $2.71 billion in the third quarter of 2012. Consolidated adjusted property EBITDA increased 45.5% to reach $1.28 billion in the third quarter of 2013, compared to $876.9 million in the year-ago quarter.On a hold-normalized basis, adjusted property EBITDA increased 30.5% to reach $1.24 billion in the third quarter of 2013, compared to $947.7 million in the third quarter of 2012. On a GAAP (Generally Accepted Accounting Principles) basis, operating income in the third quarter of 2013 increased 71.3% to $914.8 million, compared to $534.1 million in the third quarter of 2012.The increase in operating income was principally due to stronger operating results across our Macao property portfolio. On a GAAP basis, net income attributable to Las Vegas Sands in the third quarter of 2013 increased 79.2% to $626.7 million, compared to $349.8 million in the third quarter of 2012, while diluted earnings per share in the third quarter of 2013 increased 81.0% to $0.76, compared to $0.42 in the prior year quarter. The increase in net income attributable to Las Vegas Sands reflected the increase in operating income described above, partially offset by the increase in net income attributable to noncontrolling interests. Adjusted net income (see Note 1) increased to $681.3 million, or $0.82 per diluted share, compared to $382.2 million, or $0.46 per diluted share, in the third quarter of 2012. The increase in adjusted net income was driven by the higher net income attributable to Las Vegas Sands described above. 2 Sands China Ltd. Consolidated Financial Results On a GAAP basis, total net revenues for Sands China Ltd. increased 42.7% to $2.34 billion in the third quarter of 2013, compared to $1.64 billion in the third quarter of 2012. Adjusted property EBITDA for Sands China Ltd. increased 61.7% to $785.3 million in the third quarter of 2013, compared to $485.6 million in the third quarter of 2012. Net income for Sands China Ltd. increased 89.1% to $617.9 million in the third quarter of 2013, compared to $326.7 million in the third quarter of 2012. The Venetian Macao Third Quarter Operating Results The Venetian Macao continued to enjoy strong visitation and financial performance. The property delivered adjusted property EBITDA of $357.2 million, an increase of 19.5% compared to the third quarter of 2012. Non-Rolling Chip drop increased 75.7% to reach a property record $2.01 billion for the quarter with Non-Rolling Chip win percentage of 23.9%.Rolling Chip volume during the quarter increased 26.4% to reach $14.15 billion.Slot win was $65.4 million, an increase of 5.7% compared to the third quarter of 2012.Mall revenues increased 23.3% during the quarter to reach $45.5 million. The following table summarizes the key operating results for The Venetian Macao for the third quarter of 2013 compared to the third quarter of 2012: Three Months Ended The Venetian Macao Operations September 30, (Dollars in millions) $ Change Change Revenues: Casino $ $ $ 22.9% Rooms 5.2% Food and Beverage 15.7% Mall 23.3% Convention, Retail and Other 13.7% Less - Promotional Allowances ) ) ) -29.1% Net Revenues $ $ $ 21.0% Adjusted Property EBITDA $ $ $ 19.5% EBITDA Margin % 38.2% 38.7% -0.5 pts Operating Income $ $ $ 21.5% Gaming Statistics (Dollars in millions) Rolling Chip Volume $ $ $ 26.4% Rolling Chip Win %(1) 3.03% 3.32% -0.29 pts Non-Rolling Chip Drop $ $ $ 75.7% Non-Rolling Chip Win % 23.9% 31.3% -7.4 pts Slot Handle $ $ $ ) -9.4% Slot Hold % 5.7% 4.9% 0.8 pts Hotel Statistics Occupancy % 91.8% 93.9% -2.1 pts Average Daily Rate (ADR) $ $ $
